     Case 4:19-cv-02171-MWB-MA Document 21 Filed 10/02/20 Page 1 of 3




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SHARIFF BUTLER and JEREMEY :
MELVIN,
                      Plaintiffs :
                                 :          No. 4:19-CV-2171
            v.                   :
                                 :          Judge Brann
                                 :
                                 :          Electronically Filed Document
JOHN WETZEL, et al.              :
                                 :          Complaint Filed 12/20/19
                    Defendants :

                          ENTRY OF APPEARANCE
      Please enter my appearance on behalf of Defendants Former Corrections

Institutional Safety Manager Robert Bilger, Corrections Officer Trevor Emigh,

former Corrections Food Maintenance Manager Bruce Ewell, Corrections

Superintendent's Assistance Connie Green, former Captain Brian Harris,

Superintendent Kevin Kauffman, Corrections Health Care Administrator Paula

Price, Unit Manager George Ralston, Corrections Officer Joshua Reed, Deputy

Superintendent Mandy Biser Sipple, Corrections Counselor Allan Stratton,

Administrative Officer Andrea Wakefield and former Deputy Superintendent

William Walters in this matter.




                                         Respectfully submitted,
     Case 4:19-cv-02171-MWB-MA Document 21 Filed 10/02/20 Page 2 of 3




                                         JOSH SHAPIRO
                                         Attorney General


                                  By:    s/ Stephen Moniak
                                        STEPHEN MONIAK
Office of Attorney General              Senior Deputy Attorney General
15th Floor, Strawberry Square           Attorney ID 80035
Harrisburg, PA 17120
Phone: (717) 705-2277                   KAREN M. ROMANO
                                        Chief Deputy Attorney General
smoniak@attorneygeneral.gov             Civil Litigation Section

Date: October 2, 2020                   Counsel for Defendants




                                    2
      Case 4:19-cv-02171-MWB-MA Document 21 Filed 10/02/20 Page 3 of 3




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SHARIFF BUTLER and JEREMEY :
MELVIN,
                      Plaintiffs :
                                 :             No. 4:19-CV-2171
              v.                 :
                                 :             Judge Brann
KEVIN KAUFFMAN, WILLIAM          :
SCOTT WALTERS, BRIAN             :             Electronically Filed Document
HARRIS, MANDY SIPPLE,            :
BRUCE EWELL, CONSTANCE           :             Complaint Filed 12/20/19
GREEN, ROBERT BILGER,            :
PAULA PRICE, ANDREA              :
WAKEFIELD, GEORGE                :
RALSTON, ALLEN STRATTON, J. :
REED and T. EMIGH,               :
                    Defendants :

                          CERTIFICATE OF SERVICE
      I, Stephen Moniak, Senior Deputy Attorney General for the Commonwealth

of Pennsylvania, Office of Attorney General, hereby certify that on October 2,

2020, I caused to be served a true and correct copy of the foregoing document

titled Entry of Appearance to the Plaintiff via hand delivery through the

Department of Corrections. This alternative method of service is being used due to

the COVID-19 emergency.

Shariff Butler, FM-4733                       Jeremey Melvin, GB-7532
SCI Huntingdon                                SCI Huntingdon
Pro Se Plaintiff                              Pro Se Plaintiff

                                      s/ Stephen Moniak
                                     STEPHEN MONIAK
                                     Senior Deputy Attorney General
